PER CURIAM.
Appellant, Isaac Paul Robie, seeks review of the summary denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
Appellant alleges that his sentence is illegal because it did not allow credit for time served in the Spectrum Drug Abuse Program. This issue is properly raised on a rule 3.850 motion. Little v. Wainwright, 161 So.2d 213 (Fla.1964). The trial court denied the motion for post-conviction relief and attached a copy of an order of the trial court which granted appellant’s motion to receive credit for time served in the Spectrum Drug Abuse Program.
We do not address the propriety of the order crediting appellant with time for the period spent in the drug rehabilitation program since that order was not appealed when entered. See Pennington v. State, 398 So.2d 815 (Fla.1981). We note, however, that even though credit for time served has been determined proper by the trial court, the amount of time to be credited to appellant has not been set out in the order. Therefore, we remand to the trial court for determination of the specific amount of time the trial court intended for appellant to receive.
HOBSON, A.C.J., and GRIMES and CAMPBELL, JJ., concur.